Order confirming report of commissioners reversed upon the law and the facts, with ten dollars costs and disbursements, and a new hearing directed before commissioners to be appointed by the Special Term upon due application, unless within ten days from the entry of the order herein and service of a copy thereof upon respondents’ attorney, respondents stipulate to accept the "sum of $2,000 in full payment for the easement taken and all damages. In the event of the filing of such stipulation the order is modified accordingly, and. as so modified affirmed, without costs. In our opinion the commissioners adopted an erroneous rule in arriving at their award, in allowing a separate item of depreciation in the so-called five-acre tract lying to the east of the towers, and in allowing a separate item of depreciation in the remaining acres of the tract. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.